Citation Nr: 0020530	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1998 from the Atlanta 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for cause of death.  The RO has also considered entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318, which the 
Board shall treat as a separate issue.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on July [redacted], 
1998, was thalamic cerebral vascular accident.  This was said 
to be due to or as a consequence of carotid artery disease, 
which itself was said to be due to or as a consequence of 
diabetes mellitus.

2.  At the time of the veteran's death, service connection 
was in effect for injury of muscle group XIV of the right leg 
from a gunshot wound, which was assigned 30 percent from 
November 27, 1946 and for injury of muscle group XIII of the 
same leg from a gunshot wound, which was assigned 30 percent 
from November 27, 1946.  The combined service connected 
disability was evaluated as 50 percent disabling.  

3.  The appellant has not provided competent medical evidence 
demonstrating a nexus between the veteran's period of service 
or his service-connected gunshot wound disability of the 
right leg and the incurrence of the fatal thalamic cerebral 
vascular accident.  There is also no medical evidence 
demonstrating a link between the veteran's period of service 
or service connected gunshot wound and diabetes mellitus or 
coronary artery disease, which were listed as contributing 
factors to the veteran's death.

4.  The veteran was not in receipt of, or shown to have been 
entitled to, a total disability schedular or unemployability 
rating prior to his death.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met. 38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation. 38 
U.S.C.A. § 1310 (West 1991).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id. It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. Id.

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service. 38 C.F.R. § 3.303(d) (1999).

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well- 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well- 
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a). Id.  A claim must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
If a claim is not well- grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim. 38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition. Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Factual Background and Analysis for Cause of Death

The appellant asserts that the veteran's death is related to 
his period of service.  She argues that the cause of the 
veteran's death, a cerebrovascular accident was due to the 
veteran's right leg having been amputated which accelerated 
his coronary artery disease.  She asserts that the reason the 
leg was amputated was due to service connected residuals of a 
gunshot wound to the leg. 

Review of the record reveals that a copy of the veteran's 
death certificate indicates that he died on July [redacted], 1998.  
The immediate cause of death was listed as thalamic cerebral 
vascular accident.  This was said to be due to or as a 
consequence of carotid artery disease, which itself was said 
to be due to or as a consequence of diabetes mellitus.

At the time of the veteran's death, service connection was in 
effect for injury of muscle group XIV of the right leg from a 
gunshot wound, which was assigned 30 percent from November 
27, 1946 and for injury of muscle group XIII of the same leg 
from a gunshot wound, which was assigned 30 percent from 
November 27, 1946.  The combined service connected disability 
was evaluated as 50 percent disabling.  

Service medical records are silent for a diagnosis of either 
a cardiovascular disorder or for diabetes mellitus.  Service 
medical records do document treatment for a combat gunshot 
injury in October 1944, which resulted in a perforating wound 
of the right thigh, which was assessed as severe in a 
February 1945 hospital record.  A November 1945 separation 
examination found no significant abnormalities other than a 
slight defect of the fascia lata thigh, old gunshot wound.  
His blood pressure was 96/58, his sitting pulse was 80, the 
pulse immediately after exercise was 100 and was 70 two 
minutes after exercise.  Chest X ray was negative.  His 
urinalysis was negative for sugar, albumin and for 
microscopic hematuria.  His November 1946 separation 
examination noted a blood pressure reading of 118/72 and a 
sitting pulse of 72.  Chest X-ray showed no significant 
abnormalities.  Urinalysis was normal and blood serology was 
Kahn negative.  The November 1946 separation examination 
contained an opinion that the veteran's wound/injury or 
disease will result in no condition.

There are no medical records associated with the claims file 
prior to 1987, other than the service medical records and a 
1947 VA examination of the veteran's gunshot wound to the 
right leg.  VA treatment records show that he was treated for 
ongoing complaints of persistent right leg pain due to his 
gunshot wound from 1987 and beyond.  In July 1987, he was 
also noted to have poor diabetic control.  In the same month, 
a radiologic consult gave a history of previous coronary 
artery bypass.  Another July 1987 treatment record, which 
addressed his post gunshot wound right thigh pain. gave a 
history of his having had a heart attack in 1982 and noted 
that he was currently taking three pills for his heart.  A 
September 1989 VA treatment record from the outpatient EKG 
department revealed a history of irregular heart beat 
intermittently, with known coronary artery disease, status 
post 5 vessel coronary artery bypass graft since February 
1983.  A September 1990 VA treatment record included a 
history of open heart surgery in 1983, with high blood 
pressure diet controlled.  He was said to be borderline 
diabetic diet controlled.  

In December 1996, he was seen for symptoms of worsening 
dementia for four months, with a history of sudden onset of a 
mouth droop association with slightly slurred speech and 
confusion in October 1996 and confusion since that time.  An 
undated treatment record diagnosed the veteran with dementia 
secondary to CVA.  In April 1997, he was assessed with 
vascular dementia.  By January 1998, he had marked changes 
since September, and had to be watched 24 hours a day.  
Another treatment record from the same month gave a history 
of his being diagnosed with Parkinson's disease, in addition 
to the assessment of vascular dementia.  At the end of 
January 1998, he was hospitalized for dehydration and 
placement into a contract nursing home (CNH) was explored.  
By February 1998, he was placed in a nursing home and was 
assessed in one treatment note with end stage dementia.  A 
feeding tube was inserted.  Another nursing note within the 
same month noted stage II blisters on both heels, which were 
said to be present on admission.  Other medical problems 
included hypertension and diabetes.  By the end of March 
1998, the veteran was admitted to a VA medical center for a 
non healing stage IV ulcer of the right heel.  Other 
treatment records from April 1998 referred to the right foot 
ulcer as a decubitaneous ulcer.  

By May 1998, the ulcer had progressed to exposure of 
calcaneus, with osteomyelitis and an amputation of the right 
leg above the knee was performed.  Postoperatively, 
cardiology cleared him for discharge to the nursing home.  In 
June 1998, the nursing staff reported changes in mental 
status.  In early June 1998, he was treated for pneumonia, 
with improvement by the middle of the month.  On June 19, 
1998, he became obtunded, and physical examination was 
consistent with a right sided CVA.  A CT scan from June 22, 
1998 showed a massive thalamic bleed with intraventricular 
hemorrhage and slight shift.  Neurosurgery evaluated him and 
felt there was no hope for meaningful recovery and care 
shifted to comfort measures only.  On July [redacted], 1998 the 
veteran was pronounced dead and the cause of death was 
massive thalamic CVA.  

Based upon a review of the record, the Board finds no 
competent medical evidence demonstrating that the veteran's 
cause of death was due to a disorder related to active 
service.  There is also no competent medical evidence 
demonstrating that a disease for which the presumption of 
service connection may be warranted contributed substantially 
or materially to the cause of death.  The medical evidence 
shows that the right leg was amputated due to a pressure 
ulcer in his right heel, with no medical evidence whatsoever 
suggesting that his service connected residuals of a gunshot 
wound of the right leg played any part in the pathology 
leading to the amputation.  Nor is there any medical evidence 
suggesting that the final CVA was in any way related to his 
service connected residuals of a gunshot wound.  Furthermore, 
the death certificate itself lists the immediate cause of 
death as thalamic cerebral vascular accident; as a 
consequence of carotid artery disease, which in turn was a 
consequence of diabetes mellitus.  None of these disorders 
were shown in service or were manifest within a year of 
discharge.

Although the appellant has asserted that the cause of the 
veteran's death was due to his gunshot wound of the leg, 
which resulted in an amputation which thus accelerated his 
coronary artery disease and his fatal CVA, the medical 
evidence of record does not support her contentions.  The 
appellant being a lay person, is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds that the appellant 
has not submitted evidence of a well-grounded claim for 
service connection for the cause of the veteran's death. 38 
U.S.C.A. § 5107(a).

Analysis for DIC Claim 

Benefits are paid to a deceased veteran's surviving spouse or 
children in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct and the veteran was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation at the time of 
death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death. 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 
3.22 (1999).

In this case, the record reflects that at the time of his 
death the veteran was service-connected for injury of muscle 
group XIV of the right leg from a gunshot wound, which was 
assigned 30 percent from November 27, 1946 and for injury of 
muscle group XIII of the same leg from a gunshot wound, which 
was assigned 30 percent from November 27, 1946.  The combined 
service connected disability was evaluated as 50 percent 
disabling.  A February 1989 Board decision denied increased 
evaluations for these muscle groups and also denied 
entitlement to a total disability evaluation due to 
individual unemployability.  This is the most recent 
adjudication of the veteran's service connected disabilities.  

The Board notes that the evidence does not reflect that the 
veteran was entitled to an applicable total schedular 
disability or unemployability rating for a service connected 
disability at any time prior to his death.  Therefore, the 
Board finds entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is not warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

